Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT

                                  No. 04-19-00707-CV

                       JUBILEE ACADEMIC CENTER, INC.,
                                  Appellant

                                            v.

              SCHOOL MODEL SUPPORT, LLC, d/b/a Athlos Academies,
                               Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-22759
                        Honorable Laura Salinas, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellee is awarded costs that appellee incurred related to this appeal.

      SIGNED March 18, 2020.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice